DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 1/06/2021. After entry of this amendment, claims 1-4, 6-21 are pending in this Application with claims 16-20 being withdrawn from further examination. 
	Due to the fact that the amendment made to claim 1 is the limitation of previous claim 5, now canceled, and due to the fact that Applicant’s argument with respect to Tian et al. (see Remarks filed on 1/6/2021, top of page 7) is found persuasive, the rejection previously presented over claim 5 has been withdrawn. However, new search resulted in finding new references, and as a result, the present Office Action is made Non-Final. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 01/06/2021 is acknowledged.  The traversal is on the ground(s) that the examination is not believed to create an undue burden on USPTO and that the subject matter among the groups is not independent and distinct as required by statue, and that difference classifications as recited by USPTO are not independent adequate grounds for restriction since the USPTO has historically examined application containing multiple sets of claims.  This is not found persuasive because Group I is drawn to a product, i.e. an abrasive article; whereas, Group II is drawn to a method of forming an abrasive 
The requirement is still deemed proper and is therefore made FINAL. Also, it is noted that claim 5 has been canceled and new claim 21 has been added to Group I. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/030883 to Sung et al. (hereinafter Sung) in view of U.S. Patent No. 4,018,576 to Lowder et al. (hereinafter Lowder).

With respect to claim 1, Sung, drawn to a CMP polishing conditioner which comprises a substrate of a material such as stainless steel having more than one layer or coating applied thereto through which abrasive particles, in particular, diamond grains are bonded and attached to the substrate (Sung, abstract, [0033], [-0034], [0045], [0046]-[0047] and Figures in particular, Figures 2D and 3D). Sung teaches a bonding layer of a material such as Cu-Sn-Ti braze alloy which is shown by reference nos. 21 in Figure 2D and 31 in Figure 3D (Sung [0034] and [0047]); this is taken to read on the claimed “first bonding material” which comprises metal and overlies the substrate and which is claimed to be a “braze”. Sung teaches that the bonding layer overlies the substrate and bond/attach the abrasive particles to the substrate (Sung [0033]-[0034] and Figures). Sung, additionally, teaches a thin metal layer shown by reference nos. 
Sung does not expressly and/or literally disclose the presence of phosphorus in the thin metal sheet.
Lowder, drawn to improved diamond abrasive tools, disclose a direct brazing technique without the need to pre-condition the diamond crystals in order to bond/attach a monolayer of diamond grains to a metal substrate/base which results in a tool having superior bond between the diamond grains and the substrate as well as a diamond abrasive tool exhibiting superior quality in strength and abrasion resistance of the bond between the diamond grains and the metal base, and wherein the diamond grains or crystals are more efficiently secured to the metal base (Lowder, abstract, column 2, in particular, column 2, lines 5-11, 20-24, and 39-68). Lowder discloses that their brazing technique involves the use of a braze alloy comprising nickel-chromium, or nickel-chromium-cobalt and elements such as boron, silicon, and phosphorus due to the fact that such elements lower (Lowder, column 2, lines 39-68). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sung with the teachings of Lowder in order to include and add phosphorus to the braze alloy of the thin metal sheet of Sung motivated by the fact that elements such as phosphorus in 

With respect to claim 2, the combination of Sung in view of Lowder renders claim 2 obvious; this is because, as detailed out above, Sung discloses that the bonding layer, which is taken to read on the claimed first bonding material, overlies the exterior surface of the substrate (Sung, Figures and [0034] and [0045]). 

With respect to claim 3, the combination of Sung in view of Lowder renders claim 3 obvious; this is because Sung teaches that the bonding layer comprises Cu-Sn-Ti braze alloy (Sung [0034] and [0047]).

With respect to claim 4, the combination of references renders claim 4 obvious, in particular, Sung teaches that the bonding layer comprises Cu-Sn-Ti braze alloy (Sung [0034] and [0047]).

With respect to claim 6, the combination of Sung in view of Lowder renders claim 6 obvious; this is because Sung teaches that the diamond grains have a particle size of from 100 microns to 600 microns (Sung [0033]). Sung teaches an overlapping range of particle size with the claimed particle size of “at least 500 microns”, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 7, the combination of Sung in view of Lowder renders claim 7 obvious; in particular, Sung teaches that the abrasive particles are diamond (Sung [0033]).

	With respect to claim 8, the combination of Sung in view of Lowder renders claim 7 obvious; in particular, Sung teaches that the abrasive particles are diamond (Sung [0033]). Sung, specifically, discloses that in one aspect of said reference, the abrasive particles are diamond (Sung [0033], lines 7-11).

	With respect to claim 9, Sung discloses that the thin metal sheet, which is taken to read on the claimed “second bonding material”, comprises a thin braze alloy sheet (Sung [0046]). Moreover, Lowder teaches that the braze alloy, which achieves superior bonding between diamond grains and a metal base and which achieves superior quality in strength and abrasion resistance and efficiently secures diamond grains to the base 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sung with the teachings of Lowder in order to incorporate nickel as the metal used in the braze alloy of the thin metal alloy sheet of Sung motivated by the fact that an alloy containing nickel and phosphorus achieves acceptable results for an alloy providing a superior bonding of the diamond grains and in general superior diamond abrasive tool, as detailed out above. 
	With respect to the recitation of “electroless plated material”, it is to be noted that this is an implied process limitation in a product claim; process limitations in a product claim do not add patentable weight to the examination of a product claim. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Claim 9 is taken to further limit claim 1 by further limiting the “metal” recited in claim 1.

	With respect to claims 10 and 11, the combination of Sung in view of Lowder renders the use of phosphorus in the metal braze alloy of the thin metal sheet of Sung obvious as detailed out above, especially in claim 1 to which claims 10 and 11 depend from. Lowder, additionally, disclose that the concentration of elements such as phosphorus is up to about 12% and preferably less than 10% (Lowder, column 4, lines 34-37). This disclosure of Lowder renders the claimed concentration of “at least 1 wt% and not greater than 10 wt%” as well as “at least 5 wt% and not greater than 9 wt%” obvious due to the fact that overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 15, the combination of Sung in view of Lowder is taken to render claim 15 obvious; this is especially because not only the references are both drawn to bonding a monolayer of diamond onto a metal base or substrate using braze metal material, but also the fact that the combination of references renders the claimed first and second bonding material and their compositions obvious as detailed out above. The combination of references also renders the use of the preferred type of abrasive grains, in overlapping ranges of particle size, obvious as well. Therefore, it is expected of the thin metal sheet of Sung, as modified by Lowder, to have a Vickers hardness of at least 5.80 GPa. It should be noted that it is hard to envision that substantially similar 
	It is to be noted that the limitation of “electroless plated nickel layer” is taken as an implied process limitation in a product claim; while the combination of references renders the use of a nickel in the thin metal sheet, which reads on the claimed second bonding material, obvious, how this nickel containing layer is applied is a process limitation. It is noted that process limitations in a product claim do not add patentable weight to the examination of a product claim. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Allowable Subject Matter
Claims 12-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 1 and 12; in particular, the prior art do not disclose or suggest the abrasive article of claim 1 wherein an average thickness of the first bonding material is not greater than 50% of . 
Although Sung discloses the particle size for abrasive particles (Sung [0033]), Sung does not disclose anything about the thickness of either bonding layer or the thin metal sheet. 

Response to Arguments
Applicant’s arguments, see pages 2-9 of Remarks, filed 01/06/2021, with respect to the rejection(s) of claim(s) 1-4 and 6-15 under 103 obviousness have been fully considered and, in view of the arguments presented in page 7 of Remarks as well as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731